DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al. (JP H2-58216)
Regarding claim 1, Sumi teaches a semiconductor device, comprising:
a semiconductor channel (Fig. 1A, channel not specifically labeled, but see under gate 4);
a gate structure (gate 4) over the semiconductor channel (see Fig. 1A);
source/drain structures (Fig. 1A on opposite sides of the gate structure;
source/drain contact structures (Fig. 1H, contact 14b) overlying the source/drain structures (Fig. 1H); and
light blocking portions (layers 11 and 9, see translation paragraph [0001], layer 11 is either light absorbing or light reflective, and layer 9 is light absorbing) between the source/drain contact structures and the source/drains structures (see annotated Fig. 1H below, through layer 11 at arrow, and through layer 9 directly at bottom).

    PNG
    media_image1.png
    478
    309
    media_image1.png
    Greyscale




Regarding claim 3, Sumi teaches the semiconductor device of claim 1, wherein each of the light blocking portions includes a first portion (see Fig. 1H, first portion 11) in contact with sidewalls of a corresponding source/drain contact structure (see Fig. 1H), and
a second portion (Fig. 1H, layer 9) in contact with a bottom surface of the corresponding source/drain contact structure (see Fig. 1H).

Regarding claim 4, Sumi teaches the semiconductor device of claim 1, wherein each of the light blocking portions only contacts a bottom surface of a corresponding source/drain contact structure (“light blocking portion” can be considered layer 9 only).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Yiu et al. (U.S. Publication No. 2016/004061)
Regarding claim 2, Sumi teaches the semiconductor device of claim 1, but does not teach wherein the light blocking portions comprise silicon, germanium, aluminum, chromium, copper, gold or iron.
Sumi teaches that the light blocking layer can be a metal, but does specifically teach the listed metals.  However, Yiu teaches that a laser absorbing metal can be gold or copper (Yiu paragraph [0055]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the metal light blocking layer of Sumi could be gold or copper, as taught by Yiu, because it would have been a simple substitution of one known light blocking layer for another with predictable results.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Esaki (U.S. Publication No. 2001/00503955).
Regarding claim 5, Sumi teaches the semiconductor device of claim 1, but does not teach wherein each of the source/drain contact structures comprises a contact liner and a contact plug surrounded by the contact liner.
However, Esaki teaches that a source/drain contact can have a liner and a plug (see Esaki paragraph [0123]).  It would have been obvious to a person of skill in the art at the time of the effective filing date to include a liner and plug because this reduces diffusion of the plug into the substrate/transistor.

Regarding claim 6, Sumi in view of Esaki teaches the semiconductor device of claim 5, wherein the contact liner comprises titanium, tantalum, nickel, ruthenium, titanium nitride, tantalum nitride, ruthenium nitride or an alloy thereof (see Esaki paragraph [0123]).

Regarding claim 7, Sumi in view of Esaki teaches the semiconductor device of claim 5, wherein the contact liner comprises a stack of titanium/titanium nitride or tantalum/tantalum nitride (see Esaki paragraph [0123]).

Regarding claim 8, Sumi in view of Esaki teaches the semiconductor device of claim 5, wherein the contact plug comprises copper, tungsten or cobalt (see Esaki paragraph [0123]).


Claims 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan et al. (U.S. Patent No. 9,548,381)
Regarding claim 9, Sumi teaches the semiconductor device of claim 1, but does not teach wherein the semiconductor channel is suspended from a substrate, the gate structure wrapping around the semiconductor channel.
However, Krishnan teaches another FET in which the channel (Krishnan Fig. 10, channel 202) is suspended from the substrate (110), and the gate is wrapped around (see Fig. 10, and col. 2, lines 61-63).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the gate all around design of Krishnan could have been used because Krishnan teaches that it is compatible with other FET process flows, and provides superior electrostatic characteristics (Krishnan Col. 2, lines 57-63).

Regarding claim 10, Sumi teaches a semiconductor device, comprising:
a semiconductor (Fig. 1H, transistor 4, 6, 7) over a substrate (substrate 1);
a gate dielectric (dielectric 3) disposed on a channel region (channel region not labeled, but area under gate 4) of the semiconductor;
a gate electrode (electrode 4) disposed on the gate dielectric (see Fig. 1H);
a source/drain structure (source/drain 6n, 7n) over the substrate;
a light blocking layer (light blocking layer 11/9) over a contact region of the source/drain structure (see Fig. 1H, contact region is where film 9 contacts source/drain 6/7);
a dielectric layer (Fig. 1H, dielectric layer 10) disposed over the source/drain structure (see Fig. 1H) and the substrate (Fig. 1H), the dielectric layer laterally surrounding the gate electrode (see Fig. 1H); and
a source/drain contact structure (contact 14) extending through the dielectric layer (see Fig. 1H, extends through dielectric layer) and contacting the light blocking portion (see Fig. 1H, contacts layers 9 and 11).
Sumi does not teach that the semiconductor is a nanostructure, that the gate wraps around the channel, that the source/drain structure is contacting a sidewall of the semiconductor nanostructure.  However, Krishnan teaches another FET in which the channel (Krishnan Fig. 10, channel 202) is a nanostructure (see Krishnan Title) suspended from the substrate (110), the gate is wrapped around (see Fig. 10, and col. 2, lines 61-63), and the source/drain structures (204S/206D) contact sidewalls of the channel (see Krishnan Fig. 10).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the gate all around design of Krishnan could have been used because Krishnan teaches that it is compatible with other FET process flows, and provides superior electrostatic characteristics (Krishnan Col. 2, lines 57-63).

Regarding claim 12, Sumi in view of Krishnan teaches the semiconductor device of claim 10, wherein the semiconductor nanostructure is a semiconductor nanowire (see Krishnan Title).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan, further in view of Yiu.
Regarding claim 11, Sumi in view of Krishnan teaches the semiconductor device of claim 10, but does not teach the light blocking layer comprises aluminum, chromium, copper, gold or iron.
Sumi teaches that the light blocking layer can be a metal, but does specifically teach the listed metals.  However, Yiu teaches that a laser absorbing metal can be gold or copper (Yiu paragraph [0055]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the metal light blocking layer of Sumi could be gold or copper, as taught by Yiu, because it would have been a simple substitution of one known light blocking layer for another with predictable results.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan, further in view of Orlowski et al. (“Si, SiGe, Ge, and III-V Semiconductor nanomembranes and Nanowires Enabled by SiGe Epitaxy”).
Regarding claim 13, Sumi in view of Krishnan teaches the semiconductor device of claim 10, but does not teach wherein the semiconductor nanostructure comprises Si, Ge or SiGe.
Krishnan teaches that a SiGe layer is used to grow a III-IV material, not a Si, Ge or SiGe layer.  However, Orlowski teaches that SiGe layer can be used to grow Si, SiGe and Ge layers, in addition to III-IV layers, to be used as a nanowire for a transistor (see Title, and see all pages).  It would have been obvious to a person of skill in the art at the time of the effective filing date that Si, SiGe or Ge could have replaced the III-IV material because it would have been a simple substitution of one known material for another with predictable results, and because different semiconductor materials are better suited for different applications, such as power levels, operating temperatures, etc.

Regarding claim 16, Sumi in view of Krishnan teaches the semiconductor device of claim 10, but does not teach wherein the source/drain structure comprises an epitaxial semiconductor material selected from the group consisting of Si, Ge, SiP, SiC, SiGe and SiGeC.
However, Orlowski teaches that SiGe layer can be used to grow Si source/drain epitaxial layers (see page 779), in addition to III-IV layers, to be used as a nanowire for a transistor (see Title, and see all pages).  It would have been obvious to a person of skill in the art at the time of the effective filing date that Si could have replaced the III-IV material because it would have been a simple substitution of one known material for another with predictable results, and because different semiconductor materials are better suited for different applications, such as power levels, operating temperatures, etc.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan, further in view of Esaki.
Regarding claim 14, Sumi in view of Krishnan teaches the semiconductor device of claim 10, but does not teach wherein the source/drain contact structure comprises a contact plug and a contact liner surrounding the contact plug, a portion of the contact liner underlying the contact plug in contact with the light blocking layer.
However, Esaki teaches that a source/drain contact can have a liner and a plug (see Eski paragraph [0123]).  It would have been obvious to a person of skill in the art at the time of the effective filing date to include a liner and plug because this reduces diffusion of the plug into the substrate/transistor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan, further in view of Lee et al. (U.S. Publication No. 2020/0075417).

Regarding claim 15, Sumi in view of Krishnan teaches the semiconductor device of claim 10, but does not teach wherein the dielectric layer comprises a low-k dielectric material.
However, Lee teaches another transistor having a low-k ILD formed around the source/drain (see Lee paragraph [0011]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dielectric could have been a low-k material because it would have been a simple substitution of one known material for another with predictable results, and because Lee teaches that this reduces parasitic capacitance (see Lee paragraph [0011]).


Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan, further in view of Jensen et al. (U.S. Publication No. 2013/0288438)
Regarding claim 17, Sumi teaches a semiconductor device, comprising:
a semiconductor (Fig. 1H, transistor 4/6/7) over a substrate (substrate 1);
a gate structure (gate 4) disposed on a channel region (not specifically labeled, but area below gate 4) of the semiconductor;
a source/drain structure (source/drain 6 and 7) over the substrate (Fig. 1H);
a first dielectric layer (dielectric 10) over the substrate and the source/drain structure (see Fig. 1H), the first dielectric layer laterally surrounding the gate structure (see Fig. 1H);
a source/drain contact structure (contact 14) extending through and the first dielectric layer to provide electrical contact to the source/drain structure (see Fig. 1H); and
a light blocking layer (Fig. 1H, layer 11/9) having a first portion (layer 9) disposed between the source/drain contact structure and the source/drain structure and a second portion (layer 11) disposed between the source/drain contact structure and the first dielectric layers (see Fig. 1H, top section of contact structure).
Sumi does not teach that the semiconductor is a nanostructure, that the gate wraps around the channel, that the source/drain structure is contacting a sidewall of the semiconductor nanostructure.  However, Krishnan teaches another FET in which the channel (Krishnan Fig. 10, channel 202) is a nanostructure (see Krishnan Title) suspended from the substrate (110), the gate is wrapped around (see Fig. 10, and col. 2, lines 61-63), and the source/drain structures (204S/206D) contact sidewalls of the channel (see Krishnan Fig. 10).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the gate all around design of Krishnan could have been used because Krishnan teaches that it is compatible with other FET process flows, and provides superior electrostatic characteristics (Krishnan Col. 2, lines 57-63).
Sumi in view of Krishnan does not teach a second dielectric layer over the first dielectric layer and the gate structure, the S/D contact the second dielectric layer; and the light blocking layer being between the S/D contact structure and both the first and second dielectrics.  However, Jensen teaches another similar transistor in which the light blocking layer (Jensen Fig. 5D, layer 550) is formed over a first dielectric (Jensen 220) and a second dielectric (Jensen 240), and the S/D contact (Jensen 550B) is formed through a first and second dielectric (see Jensen Fig. 5D).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a second dielectric layer could have been formed over the ILD of Sumi in view of Krishnan, prior to deposition of the light blocking layer and S/D contact, because Jenses teaches that this allows for formation of a gate contact at the same time as the S/D contact is formed (see Fig. 2D-E and 5D-E).

Regarding claim 19, Sumi in view of Krishnan teaches the semiconductor device of claim 17, but does not teach wherein the light blocking layer has a thickness ranging from 5 nm to 10 nm.
Sumi does not specifically teach the thickness of the light blocking layer.  However, it would have been obvious to a person of skill in the art at the time of the effective filing date that a light blocking layer could have had a non-critical thickness ranging from 5nm to 10nm found through routine experimentation or calculation based on the light blocking material used, intensity of the laser, anneal temperature, etc.

 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Krishnan and Jensen, further in view of Yiu.
Regarding claim 18, Sumi in view of Krishnan and Jensen teaches the semiconductor device of claim 17, the light blocking layer comprises aluminum, chromium, copper, gold or iron.
Sumi teaches that the light blocking layer can be a metal, but does specifically teach the listed metals.  However, Yiu teaches that a laser absorbing metal can be gold or copper (Yiu paragraph [0055]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the metal light blocking layer of Sumi could be gold or copper, as taught by Yiu, because it would have been a simple substitution of one known light blocking layer for another with predictable results.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art, alone or in combination, fails to teach or suggest wherein an entirety of the contact liner is in contact with the light blocking layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816